Exhibit 10.1 SECOND AMENDMENT TO CREDIT AGREEMENT This SECOND AMENDMENT TO CREDIT AGREEMENT (the “Second Amendment”) is made as of the 20th day of March, 2014 by and between the undersigned Borrowers, the Administrative Agent and the Lenders, in the following circumstances (capitalized terms used but not defined herein shall have the respective meanings set forth in the Credit Agreement described below): A.The Lenders, the Administrative Agent and the Borrowers are parties to that certain Credit Agreement dated as of April 15, 2013, as amended by First Amendment to Credit Agreement dated as of August 15, 2013 (the “ Credit Agreement ”). B.The Development Line of Credit Loan, in the maximum principal amount of $15,000,000.00, was fully advanced as of March 11, 2014 and the First Conversion Amount has been converted into a term obligation the amortization schedule with respect to which is attached hereto. C.The Borrowers have requested that the Lenders extend an additional $20,000,000.00 development line of credit loan to them to be used for the same purposes described in Section 4.2 of the Credit Agreement (as modified herein). D.The Borrowers have also requested that the Applicable Margin pricing grid included within the definition of “Applicable Margin” be amended and replaced as provided herein, effective on the date hereof. E.The Borrowers and T. Michael Ansley have requested that, effective on the date hereof, the Lenders release the personal guaranty of T. Michael Ansley dated as of April 15, 2013. NOW THEREFORE, in consideration of the parties’ agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.That Section 4.2 (i) of the Credit Agreement be deleted and replaced with the following language to change the costs included within the definition of “BWW Development Advance”: “(i) finance up to 80% of the cost of leasehold improvements and equipment associated with the development of new Buffalo Wild Wings Restaurants, and, at the discretion of the Lenders with their prior consent, up to 80% of the cost of acquiring new Buffalo Wild Wings Restaurants (each a “ BWW Development Advance ”)” 2.The Credit Agreement is hereby amended by adding a new $20,000,000.00 development line of credit loan thereto by the inclusion of the following language in a new Section numbered 4A immediately following the end of Section 4 thereof, as follows: "SECTION 4A. $20,000,000.00 Development Line of Credit Loan II 4A.1 Development Line of Credit Loan II . Lenders agree, on the terms and conditions hereinafter set forth, to provide a line of credit to the Borrowers (the “ Development Line of Credit Loan II ”), and the Administrative Agent shall, subject to the terms and conditions of this Agreement, upon receipt by the Administrative Agent of each Lender’s Applicable Percentage of the proceeds of each request for an advance made in a Notice of Borrowing for the Development Line of Credit Loan II (in the form attached hereto as Exhibit 4.3 ), make advances (“ Line Advances ”) to the Borrowers from time to time during the period from the date hereof to and including March 20, 2016 (the “ Development Line II Termination Date ”) in an aggregate amount not to exceed at any time outstanding $20,000,000.00 (the “ Development Line II Committed Amount ”), and provided further that for each Lender its aggregate amount of Line Advances shall not exceed such Lender’s Commitment with respect to the Development Line of Credit Loan II. The aggregate amount of all Line Advances plus the outstanding amount of all Swingline Loans shall not at any time exceed the Development Line II Committed Amount. Each Line Advance under this Section 4A.1 shall be in an amount of not less than $75,000.00. Borrowers may not repay and reborrow under this Section 4A.1. No Line Advance under this Section 4A.1 will be made at any time after the Development Line II Termination Date, or at any time that a Default or an Event of Default has occurred and is continuing hereunder. The Development Line of Credit Loan II shall be evidenced by the promissory notes substantially in the form of Exhibit 4A.1 attached hereto (as the same may be amended or replaced, the “ Development Line II Credit Notes ”). 4A.2 Purpose of the Development Line of Credit Loan II . Subject to the terms and conditions contained herein, the proceeds of the Development Line of Credit Loan II shall be used to (i) finance up to 80% of the cost of each BWW Development Advance (as such term is defined in Section 4.2 hereof), (ii) finance up to 70% of the cost of each BD Development Advance (as such term is defined in Section 4.2) ( provided however that under no circumstances shall the aggregate amount of all BD Development Advances made pursuant to Section 4A.1 exceed 50% of the entire amounts available under the Development Line of Credit Loan II (or $10,000,000.00)), (iii) finance up to 80% of the lesser of (a) the appraised value of (as determined by the Administrative Agent), or (b) the actual cost or the acquisition of, fee real estate acquired by the Borrowers or an Affiliate of the Borrowers approved by the Administrative Agent on which the Borrowers or Affiliate of the Borrowers will operate a Buffalo Wild Wings Restaurant or a Bagger Dave’s Legendary Burger Tavern Restaurant (each a “ Real Estate Advance ”), (iv) pay the fees, costs and expenses associated with the transactions listed in (i), (ii), and (iii) above and in connection with the closing of the Loans. All Line Advances shall be conditioned on the satisfaction of the Incurrence Test defined in Section 9.1(vii) herein. 2 4A.3 Funding of Advances under the Development Line of Credit Loan II. Subject to the terms and conditions contained herein, any Borrower may, from time to time, irrevocably request a Line Advance under Section 4A.1 by delivering to the Administrative Agent a written Notice of Borrowing for the Development Line of Credit Loan II (in the form attached hereto as Exhibit 4.3 ) not later than 2:00P.M. (i) on the third Business Day prior to the date of the requested Borrowing for LIBOR Rate Loans, and (ii) on the first Business Day prior to the date of the requested Borrowing for Alternate Base Rate Loans. Each such Notice of Borrowing shall be irrevocable and shall specify (A)that a Line Advance is requested, (B)the date of the requested Borrowing (which shall be a Business Day), (C)whether the Borrowing is a BWW Development Advance, a BD Development Advance or a Real Estate Advance, (D) the aggregate principal amount to be borrowed, and (E)whether the Borrowing shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate Loans are requested, the Interest Period(s) therefore, which shall be a period of one month or one week. If the Borrowers shall fail to specify in any such Notice of Borrowing (i) an applicable Interest Period in the case of a LIBOR Rate Loan, then such notice shall be deemed a request for an Interest Period of one month, or (ii) the Type of loan requested, then such notice shall be deemed to be a request for a LIBOR Rate Loan with an Interest Period of one month. The Administrative Agent shall give notice to each Lender promptly upon receipt of each Notice of Borrowing hereunder, the contents thereof and each such Lender’s Applicable Percentage thereof. 4A.4 Availability of Advances . Each Lender will make its Applicable Percentage of each Line Advance Borrowing available to the Administrative Agent for the account of the Borrowers at the office of the Administrative Agent specified in Section 19.13, or at such other office as the Administrative Agent may designate in writing, by 1:00P.M. on the date specified in the applicable Notice of Borrowing, in Dollars and in funds immediately available to the Administrative Agent. The Administrative Agent will, upon receipt by the Administrative Agent of each Lender’s Applicable Percentage of the proceeds of the requested Line Advance, make a Line Advance as a LIBOR Rate Loan or an Alternate Base Rate Loan (as the case may be) which will be made in a minimum amount of $75,000.00 and in integral multiples of $10,000.00, provided that after giving effect to such Line Advance, the aggregate amount of all Line Advances under the Development Line of Credit Loan II, plus the outstanding amount of all Swingline Loans shall not at any time exceed the Development Line II Committed Amount, and provided further that the aggregate of all BD Development Advances made under the Development Line of Credit Loan II shall not at any time exceed $10,000,000.00. On the terms and subject to the conditions of this Agreement, the proceeds of each Line Advance shall be made available to the Borrowers by deposit to an account designated by the Borrowers as shall have been specified in the Notice of Borrowing no later than 11:00 a.m. on the third or first Business Day (as applicable) following receipt of a proper request. Additional conditions to making Line Advances are contained in Sections 9.1 and 9.2 hereof. 3 4A.5
